Title: To George Washington from Robert Adam, 12 January 1774
From: Adam, Robert
To: Washington, George



Sr
Alexandria January 12th 1774

I am favoured with yours and Observe the Contents I am very senceable of the dissadvantages a person must Labour under who wants experimental knowledge in any undertakeing whatever & more especially in the plan that you have to execute at present. And that James Clievland is by farr a properer person for such Bussiness, but what Induced me to think of recomending Mr Young, was you mentioning Mr Thompson I thought him rather fitter for your purpose as he would be engeged in no other Bussiness but that of Looking after your people and the other proposed doing a little in the Tradeing way for him self—I have Communicated your letter to Mr Young, he is exceedingly sensable of your favour in Offering him employment of any kind and will very Chearfully engage in your Service for One Year the Wages he had from Doctr Ross was he tells me Twenty Five Guineas and he thinks that less would not keep him in Cloaths he is willing to take the same from you, And I hope (should the terms be agreeable to you) that he will endeavour to give you full Content in whatever you may think fitt to employ him in, and is realy thankfull for getting into some employment. The Objection you make ⟨on⟩ the Reason of his leaveing Doctr Ross, Its very neecessary you should be fully Satissfyed in and your reasons for it are exceedingly just. It was

the first thing I ask’d him befor I ever mentioned any thing of your Bussiness to him, he told me there was no particular reason for his leaving him Only he had little for him to do, and haveing a relation lately come in to him who had been Missfortunate in Trade at home he was under some Obligation to give him Bread, And that he was sufficient to do all the Bussiness, he says that after the Arrivall of the Doctrs Friend he thought he Observed a little Coolness more than was Common, and that he took an opertunity to Ask him if any part of his Conduct had given any Offence or if he thought him in any thing short of his duty, he Frankly told him that he had no Cause of Complaint, only being under the necessity of doing some thing for his Friend he had not Sufficient employ for both upon which Mr Young told him he would immediately look our for some employment else where, and Accordingly came straight over here I hope & trust he is perfectly Honest, that the Doctr has trusted him in generall with his Bussiness and in receiveing Considerable Sums of Money I do know of my own knowledge, but in Order to Satissfy yo[u] more fully he will when he goes over for his Cloaths to Bladensburg bring you a Line from the Doctr soon as the River Opens—If he answers your expectations it will be realy pleaseing to me As nothing gives me more real Satissfaction than rendering you any Services in my power. I am Respectfully Sir Your Most Humb: Serv.

Robert Adam

